JONES, J.
Plaintiff sues defendant for damages sustained by her by reason of a sign belonging to the Orange Crush Bottling Company, Inc., falling on her head on November 15th, 1925. The sign, which was attached to the second story of a residence at the corner of Freret and Louisiana, as shown by the evidence of Ephie Rosenberg, vice-president of the company, was made of galvanized iron and wood and weighed fifty pounds. It was eight feet long and three feet wide.
The corner of the sign struck plaintiff on the head. The plaintiff was taken to the store of the people who had the sign suspended and from there was removed to her home in a truck. She was under treatment of. a physician for five weeks and his bill was thirty-nine ($39.00) dollars.
The defense was that the plaintiff was not hurt badly and, secondly, that the sign fell down due to an act .of God, the wind being strong on that day, although the defendant’s own witnesses declare it was on a Sunday and the sun was shining.
The court, after hearing the evidence, found for the plaintiff and awarded her two hundred fifty ($250.00) dollars, as it did not consider the injury severe, the scalp not having been lacerated and only a slight swelling on the head having resulted, which had disappeared in ten days.
As the question is one of fact and there is no manifest error in the decision below, it is affirmed.